DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention 1 (Claims 1-6) in the reply filed on October 20, 2019, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 12 of Claim 1 states: “…a part of inner wall of the pore.” Line 12 should state: “…a part of the inner wall of the pore.”  
Claim 3 is objected to because of the following informalities:  Claim 3 currently depends from claim 1. Claim 3 should depend from claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda (US Publication 2018/0082798) in view of Okuzawa et al. (US Publication 2013/0329340).
In re claim 1, Tsuda discloses an electrolytic capacitor comprising: 
an anode body (21 – Figure 2, ¶15) including a dielectric layer (¶16); 
a cathode body (23 – Figure 2, ¶16); and 
5a conductive polymer layer and a liquid component that are disposed between the anode body and the cathode body (¶17, ¶51-57), wherein: 
the cathode body (23 – Figure 2) includes: 
a base material part (¶16; Note that the foil is the base material part) having an outer surface that is roughened surface and has a pore opened at the outer surface (¶27-29; Note that the roughened surface produces recesses, or pores. Further, the roughening, as described in [¶0029] can be performed by a DC or AC electrolytic method, which is similar to that disclosed in the Instant Application); and 
10an inorganic conductive layer covering at least a part of the outer surface (¶27, ¶30-33), in which the inorganic conductive layer is formed on the roughened surface within the recesses of the cathode base material part (¶27).
Tsuda does not disclose the base material part includes a first coating layer disposed along at least a part of the inner wall of the pore, and the first coating layer contains phosphorus.
Okuzawa discloses a first coating layer (8 – Figure 2, ¶14) containing phosphorous (¶14) directly contacting the surface of a cathode base material (2A – Figure2, ¶14) (¶35) and covered by an inorganic conductive layer (2C – Figure 2, ¶14, ¶17). 

It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the phosphorous coating layer of Okuzawa to provide for a capacitor component capable of suppressing an increase in resistance when charging and discharging over long periods of time (¶50). 
In re claim 2, Tsuda in view of Okuzawa discloses the electrolytic capacitor according to claim 1, as explained above. Tsuda does not disclose a second coating layer is disposed along the outer surface of the base material part, 
the inorganic conductive layer covers at least a part of the second 20coating layer, and 
the first coating layer has a film thickness greater than a film thickness of the second coating layer.
Okuzawa discloses a second coating layer (9 – Figure 2, ¶14) is disposed along the outer surface of the base material part (2A – Figure 2; Note that Merriam-Webster Online Dictionary defines ‘along’ as ‘in a line matching the length or direction of’), 
the inorganic conductive layer (2C – Figure 2) covers at least a part of the second 20coating layer (9 – Figure 2), and 
the first coating layer (8 – Figure 2) has a film thickness greater than a film thickness of the second coating layer (9 – Figure 2) (¶33-34, ¶45, Table 1: Samples A-F; The amount of the non-fixing phosphorous compound, 9, is determined by the amount of eluted phosphorous to water. The amount of phosphorous compound is determined in amount/unit area. Therefore, the thickness of the first coating layer is greater than that of the second coating layer.)
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the phosphorous coating layer of Okuzawa to provide for a capacitor component capable of suppressing an increase in resistance when charging and discharging over long periods of time (¶50).
In re claim 5, Tsuda in view of Okuzawa discloses the electrolytic capacitor according to claim 1, as explained above. Tsuda does not disclose wherein the inorganic conductive layer has a phosphorus-attached region on an outer surface of the inorganic conductive layer.
Okuzawa discloses the inorganic conductive layer (2C – Figure 2) has a phosphorus-attached region on an outer surface of the inorganic conductive layer (Figure 2; Note that the phosphorous attached region is an area where 2C contacts 8 in Figure 2).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the phosphorous coating layer of Okuzawa to provide for a capacitor component capable of suppressing an increase in resistance when charging and discharging over long periods of time (¶50).
In re claim 6, Tsuda in view of Okuzawa discloses the electrolytic capacitor according to claim 1, as explained above. Tsuda further discloses wherein the inorganic conductive layer contains conductive carbon (¶31).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the phosphorous coating layer of Okuzawa to provide for a capacitor component capable of suppressing an increase in resistance when charging and discharging over long periods of time (¶50).

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the phosphorous concentration of the first coating layer is higher than that of the second coating layer. The prior art further does not teach nor suggest (in combination with other claim limitations) the first and second coating layers contain an oxide of the same metal. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848